Citation Nr: 1829351	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  05-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a blood disorder, claimed as hypogammaglobulinemia, common variable immune deficiency (CVID), undifferentiated connective tissue disease, lupus, and bone marrow suppression.

(The Veteran's appeal of his claims seeking an increased rating for prostatitis; a combined disability rating in excess of 50 percent prior to September 13, 2013; a total disability rating based on individual unemployability (TDIU); an earlier effective date for a compensable rating for a right kidney nephrolithiasis; and an earlier effective date for the grant of service connection for abdominal scars are addressed in a separate, concurrently-issued Board decision.) 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The above issue was previously before the Board in October 2009, October 2012, June 2013, April 2014, and November 2016.

The Veteran testified regarding this issue during Board hearings conducted in June 2009 and November 2015 by two of the undersigned Veterans Law Judges.  As detailed in the November 2016 decision, the Veteran waived participation in a third Board hearing. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

After conducting a further review of this matter, the Board finds that additional action and evidentiary development is warranted.  

Medical Records

First, additional non-VA medical records should be obtained.  

Upon remand, the RO obtained the Veteran's VA medical records.  These show that he had numerous non-VA consultations for his condition through VA's Choice program.  The currently-available VA medical records contain administrative notations indicating that copies of the non-VA consultations were received and scanned into the Veteran's electronic medical record.  At present, however, only some of those non-VA medical reports are associated with the claims file.  Upon remand, the outstanding non-VA medical records, where marked as "scanned in" to his VA electronic medical record file, must be obtained and associated with the claims file.

Also upon the prior remand, the Veteran's records from the Social Security Administration (SSA) were obtained.  The SSA records include the Veteran's report that he was previously followed by a private doctor from 1994 to 1998 for workplace benzene exposure.  These private records appear relevant to this appeal because the Veteran reported in a January 2008 SSA Function Report that the "The antinuclar antibodies that attack my blood are possible effects of benzene exposure in the 1990s."  Similarly, during February and April 2011 VA Hematology consultations, the Veteran was noted to be "quite concerned that his lymphopenia may be due to chronic benzene exposure or a latent EBV infection."  At that time, the Veteran was "most concerned that he has an underlying bone marrow abnormality (perhaps an elevated blast count) that might be related to an environmental exposure.  (The patient worked at an oil refinery for a number of years.)"  

The Veteran gave a similar history the following month, May 2011, at a follow-up Hematology consultation.  At that time, it was his doctors' "strong recommendation that the [Veteran] get a 2nd opinion either from the Hillman Cancer Center (Dr. Redner) or the NIH (Dr. Neal Young) to further address his concerns about an underlying marrow disorder related to benzene or other solvent exposure."  (According to a February 2017 VA Hematology report, the Veteran was fee-based to see Dr. Redner at the Hillman Cancer Center.  These records are part of the non-VA medical records that should be obtained.)  

Because those records from the 1990s are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(e)(2).  

Radiation Exposure Development

The Veteran's representative asserted in a February 2018 brief that the Veteran served on the USS Archerfish (SSN 678) and was possibly exposed to radiation during such service.  The representative contended that the Veteran's blood disorder may be linked to this in-service radiation exposure.

The Veteran's STRs include a DD 1141, Record of Occupational Exposure to Ionizing Radiation, which shows he received radiation doses for approximately two years aboard the USS Archerfish, which is a nuclear-powered submarine.

This is a new plausibly raised theory of entitlement.  Although none of the current diagnoses associated with the Veteran's blood disorder claim are listed as radiogenic diseases in 38 C.F.R. § 3.311(b)(2), a standard internet search reveals a possibility of such.  Thus, the development provisions for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 are applicable.

On remand, the development provisions of 38 C.F.R. § 3.311 should be followed, to include obtaining a dose estimate and consideration by the Under Secretary for Benefits.  See VBA Manual, M21-1, IV.ii.1.C.

Accordingly, this issue is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by Dr. Ambrose in the 1990s for benzene exposure, plus any other treatment related to his past history of benzene exposure.  

2.  Obtain all outstanding VA treatment records, including, but not limited to all non-VA reports received through VA's Choice program.  The request should include records that have been "scanned in" to the VA electronic health record.

3.  Develop the Veteran's claim of service connection for blood disorder under the provisions of 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation, to include obtaining a dose estimate and consideration by the Under Secretary for Benefits.  VBA Manual, M21-1, IV.ii.1.C.

4.  Finally, after completing the above development and undertaking any further action needed as a consequence of that development, readjudicate the claim of service connection for a blood disorder.  If the full benefit sought has not been granted, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




			
	APRIL MADDOX	A. JAEGER
	           Acting Veterans Law Judge                             Veterans Law Judge
           Board of Veterans' Appeals                         Board of Veterans' Appeals




	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

